DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on June 24, 2022 and is acknowledged. The amendment of the specification and drawing are entered.
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 in lines 2-3, recited the limitations “to the holding angle that the outer diameter” is suggested to be replaced with “to the holding angle at the outer diameter”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 in lines 1-2, recited the limitations “the curvature of the feeding groove”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaney US. Patent (5,425,508) hereinafter Chaney.
Regarding claim 1,
Chaney discloses a refiner plate segment  (see fig.5) for a refiner comprising: 
a substrate (86) having: 
a radial length (see fig.5); 
an inner diameter (see fig.5) disposed at a first end of the radial length; 
an outer diameter (see fig.5) disposed at a second end of the radial length, the outer diameter located radially distant from the inner diameter along the radial length, the outer diameter being longer than the inner diameter (see fig.5);

    PNG
    media_image1.png
    524
    699
    media_image1.png
    Greyscale

a first lateral side (side marked as 86) extending between the inner diameter and the outer diameter along the radial length(see fig.5); 
a second lateral side (side marked as 94) extending between the inner diameter and the outer diameter along the radial length (see fig.5), the second lateral side being distally disposed from the first lateral side (see fig.5); and 
a back face oppositely disposed from a front face along a thickness (see fig.1, as the basic of all embodiments, where element 86 equates element 26 or 27), the back face and the front face extending between the outer diameter, inner diameter, first lateral side, and second lateral side (see fig.1 and 5), 
wherein the front face comprises an area having a plurality of alternating refining bars (88,96) and refining grooves (see fig.5), 
wherein the refining bars (88,96) engage the substrate and 
wherein adjacent refining bars (88,96) and the substrate define a refining groove (see fig.5) between the adjacent refining bars, 
wherein the area of alternating refining bars (88,96) and refining grooves is a refining section (the refining section defined as all the bars and grooves see fig.5),
wherein the refining section (see fig.5) further comprises areas defining feeding grooves (see fig.5), each feeding groove extending into the refining section from an edge of the refining section having a closest radial distance from the inner diameter of the substrate toward the outer diameter of the substrate (see fig.5), each feeding groove having a first width closer to the inner diameter (see fig.5) and a second width closer to the outer diameter (see fig.5), 
wherein the first width is larger than the second width (see fig.5), wherein the feeding groove is disposed at a feeding angle at the first width (see fig.5), and wherein the feeding groove is disposed at a holding angle at the second width (see fig.5).
Regarding claim 2,
Chaney discloses wherein the feeding groove is disposed at a series of angles from the feeding angle at the inner diameter to the holding angle that the outer diameter (see fig.5).

    PNG
    media_image2.png
    524
    698
    media_image2.png
    Greyscale

Regarding claim 3,
Chaney discloses wherein the feeding groove (see fig.5) is curved, such that an angle of the feeding groove changes constantly between the feeding angle and the holding angle along a radial length of the feeding groove (see area marked as second width in fig.5).
Regarding claim 4,
Chaney discloses wherein a change in angle or curvature of the feeding groove (see fig.5) between the feeding angle and the holding angle is disposed at a location where there is enough centrifugal force for a given diameter of the refiner plate segments that is beyond a normal pulp plugging point (since the bars forming the feeding groove are curved and zigzag (angled) throughout the radial length therefore a change in angle or curvature of the feeding groove is disposed at a location where there is enough centrifugal force, see fig.5).
Regarding claim 5,
Chaney discloses wherein the feeding groove (see fig.5) further comprises an inner feeding groove (Marked as first width, see fig 5) and an outer feeding groove (Marked as second width, see fig 5), wherein the inner feeding groove has the first width disposed closer to the inner diameter of the refiner plate segment and the outer feeding groove has the second width disposed closer to the outer diameter of the refiner plate segment (see fig.5).
Regarding claim 6,
Chaney discloses wherein the feeding angle (see fig.5 in claim 1) is an angle between a radial line (marked as SL) and a line (marked as L) drawn to abut ends of at least two adjacent refining bars (88,96) in the inner feeding groove (see fig.5 in fig.1).
Regarding claim 7,
Chaney discloses wherein the holding angle (see fig.5 in claim 1) is an angle between a radial line (marked as SL) and a line (marked as L) drawn to abut ends of at least two adjacent refining bars (88,96) in the outer feeding groove (see fig.5 in fig.1).
Regarding claim 12,
Chaney discloses wherein the feeding groove (see fig.5) transitions from the feeding angle to the holding angle between 20% and 80% of a refining section radial length of the refiner plate segment as measured from a point of the refining section disposed closest to the inner diameter (see fig.5, shown nearly 50%).
Regarding claim 13,
Chaney discloses a refiner plate segment pattern (see fig.5) comprising: 
an area having a plurality of alternating refining bars (88.96) and refining grooves (see fig.5), 
wherein the refining bars (88,96) engage the substrate and 
wherein adjacent refining bars (88,96) and the substrate define a refining groove (see fig.5) between the adjacent refining bars, 
wherein the area of alternating refining bars (88,96) and refining grooves is a refining section (the refining section defined as all the bars and grooves see fig.5),
wherein the refining section (see fig.5) further comprises areas defining feeding grooves (see fig.5), each feeding groove extending into the refining section from an edge of the refining section having a closest radial distance from the inner diameter of the substrate toward the outer diameter of the substrate (see fig.5), each feeding groove having a first width closer to the inner diameter (see fig.5) and a second width closer to the outer diameter (see fig.5), 
wherein the first width is larger than the second width (see fig.5), 
wherein the feeding groove is disposed at a feeding angle at the first width (see fig.5), and wherein the feeding groove is disposed at a holding angle at the second width (see fig.5).
Regarding claim 14,
Chaney discloses wherein the feeding groove is disposed at a series of angles from the feeding angle at the inner diameter to the holding angle at the outer diameter (see fig.5).
Regarding claim 15,
Chaney discloses wherein the feeding groove (see fig.5) is curved, such that an angle of the feeding groove changes constantly between the feeding angle and the holding angle along a radial length of the feeding groove (see area marked as second width in fig.5).
Regarding claim 16,
Chaney discloses wherein a change in angle or curvature of the feeding groove (see fig.5) between the feeding angle and the holding angle is disposed at a location where there is enough centrifugal force for a given diameter of the refiner plate segments that is beyond a normal pulp plugging point (since the bars forming the feeding groove are curved and zigzag (angled) throughout the radial length therefore a change in angle or curvature of the feeding groove is disposed at a location where there is enough centrifugal force, see fig.5).
Regarding claim 17
Chaney discloses a method for refining lignocellulosic material (see fig.1-5 and additionally see col.3 lines 13-19) comprising: 
pumping a feed material (papermaking stock) into a refiner (20, see col.3 lines 13-19), 
wherein the refiner (20) has a feeding groove refiner plate segment (86) comprising: 
an area having a plurality of alternating refining bars (88,96) and refining grooves (see fig.5 in claim 1), 
wherein the refining bars (88,96) engage a substrate (surface under the bars elements 88,96) and 
wherein adjacent refining bars (88,96) and the substrate define a refining groove (see fig.5) between the adjacent refining bars, 
wherein the area of alternating refining bars (88,96) and refining grooves is a refining section (the refining section defined as all the bars and grooves see fig.5),
wherein the refining section (see fig.5) further comprises areas defining feeding grooves (see fig.5), each feeding groove extending into the refining section from an edge of the refining section having a closest radial distance from an inner diameter of the substrate toward an outer diameter of the substrate (see fig.5), each feeding groove having a first width closer to the inner diameter (see fig.5) and a second width closer to the outer diameter (see fig.5), 
wherein the first width is larger than the second width (see fig.5), 
wherein the feeding groove is disposed at a feeding angle at the first width (see fig.5), and wherein the feeding groove is disposed at a holding angle at the second width (see fig.5).
refining the feed material (papermaking stock) with the feeding groove refiner plate segment (see fig.5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chaney US. Patent (5,425,508) hereinafter Chaney.
Regarding claims 8 and 9,
The prior art Chaney discloses all limitations in claim 1.
Chaney clearly illustrates the feeding angle (see fig.54), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the feeding angle to be in a range from 0 degrees to 45 degrees or 5 degrees to 20 degrees.  Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 10 and 11,
The prior art Chaney discloses all limitations in claim 1.
Chaney clearly illustrates the holding angle (see fig.5), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the holding angle to be in a range from -3 degrees to -45 degrees or 10 degrees to -25 degrees. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 06/24/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn, however a new 35 U.S.C. 112 rejection is given based on the newly presented amendment.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
The applicant's argument on pages 2-3, is based on the newly presented amendment, since the scope of the claim has changed, the newly presented amended claims are rejected as set forth in this Office Action.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 22, 2021

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753